DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration 
2. 	The applicant's oath/declaration had been reviewed by the Examiner and is found to conform to the requirements prescribed in 37.C.F.R.1.63. 

Information Disclosure Statement 
3. 	The information disclosure statement (IDS) was submitted on 09/29/21. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

5.	The following is a quotation of (AIA ) 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1, 9-10, 15, and 19-20 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Hongo (2008/0044061 A1) in view of Roberts (2014/0025284 A1), Sumi (2012/0013642 A1), and Hollinger (9,144,714 B2).
Regarding claims 1 and 20, Hongo discloses a non-transitory computer-readable medium comprising computer instructions (program, software) executable by a processor to cause the processor to perform a method (paras. [0137-0138]) comprising: 
determining, by a processor (3L, 3R, 4), an angle (connecting/bending angle) between a first vehicle (21) of an articulated vehicle (tractor and trailer) and a second vehicle (22) of the articulated vehicle as the first and second vehicles rotate laterally relative to each other (since making a right, left, or u turn creates viewing angles for respective vehicles; Fig. 6-7) around a point (23) at which the first and second vehicles are connected to each other, the first and second cameras being located on a respective side of the articulated vehicle (Figs. 6-7; paras. [0015], [0027-0028], [0072-0078]); 
receiving, by the processor, a first/second image from the first camera (2L, 2R) arranged on the first vehicle (21) and a second/third image from the second camera (26) arranged on the second vehicle (22), the first and second images being obtained from the respective side of the articulated vehicle (Figs. 1 and 4-7; paras. [0067-0068], [0075]); and
combining the first image (left image) and the second image (right image) (and a third image) to generate a combined image of surroundings of the articulated vehicle on the respective side, thereof (Figs. 1 and 9-10; paras. [0021], [0065]).
Therefore, it would have been considered simply obvious to obtain the first and second images from a same side of the articulated vehicle (as opposed to a different/alternating side) so that the first and second cameras are located on the same side of the articulated vehicle, and generate the combined image of surroundings of the articulated vehicle on the same side as a matter of design preference/choice in selecting and viewing the particular side of the articulated vehicle chosen, just as long as the end result of re-positioning the corresponding cameras does not alter/change the anticipated end result. In this case, the end result remains substantially the same. 
Moreover, solely repositioning/relocating an apparatus/device without altering/changing the end result doesn’t make it patentable.
Note: as an additional/supplemental support, Roberts teaches system/methods for determining relative position information comprising a first image (inherent) from a first sensor/camera/photo sensing device/CCD (106A) and a second image (inherent) from a second sensor/camera/CCD (106C) being obtained from a same side of a vehicle, thereby determining relative position information between vehicles by using signal sensors, as further discussed below (abs.; Fig. 1B; paras. [0046], [0001]).
Hongo does not seem to particularly disclose:
determining the angle between the first vehicle of the articulated vehicle and the second vehicle of the articulated vehicle as the first and second vehicles rotate laterally relative to each other around a point at which the first and second vehicles are connected to each other, based on a relative position between a first camera arranged on the first vehicle and a second camera arranged on the second vehicle; and
combining the first image and the second image based on the relative position between the first camera and the second camera to generate the combined image of surroundings of the articulated vehicle on the same side thereof, wherein the first image and the second image are combined by rotating the first image and the second image with respect to each other, based on the angle between the first vehicle and the second vehicle.
However, Roberts further teaches system/methods for determining relative position information comprising determining an angle (angular relationship/deviation) between a first vehicle and a second vehicle based on a relative position between a first sensor/camera/photo sensing device (101A, 106A) arranged on the first vehicle and a second sensor/camera/photo sensing device (101C, 106C) arranged on the second vehicle, the first and second sensors/cameras being located on a same side of the vehicle, and although signal sources are depicted as being positioned at a front (side) of the vehicle, additional signal sources may be positioned at the front, roof, rear, or side of the vehicle, thereby determining relative position information between vehicles by using signal sensors/cameras (abs.; Figs 1A-1B; paras. [0032], [0044], [0046], [0016], [0034] [0047], [0023], [0001]).
Furthermore, Sumi teaches an imaging apparatus/method comprising:
combining, by a processor (composition unit), a first image and a second image based on a relative position, in order to reduce a dullness of the contour in the composition process of a plurality of images (Fig. 2, S206; paras. [0054], [0009]; claim 5).
Moreover, Hollinger teaches a camera system comprising, wherein a first image and a second image are combined (stitched) by rotating the first image and the second image with respect to each other, based on a (rotational) angle between (first and second) images, thereby providing a single panoramic view (Fig. 14; col. 30, lines 54-67; claims 11-12, 14, and 25). 
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the method as taught by Hongo to incorporate/combine Roberts’ teachings as above so that the processor determines the angle between the first vehicle of the articulated vehicle and the second vehicle of the articulated vehicle as the first and second vehicles rotate laterally relative to each other around a point at which the first and second vehicles are connected to each other, based on the relative position between the first camera arranged on the first vehicle and the second camera arranged on the second vehicle, wherein the first and second cameras are located on the same side of the articulated vehicle, thereby determining relative position information between vehicles by using signal sensors/cameras, and further incorporate/combine Sumi and Hollinger’s teachings as above so that the processor combines the first image and the second image based on the relative position between Hongo’s first camera and the second camera to generate the combined image of surroundings of the articulated vehicle on the same side thereof, wherein Hongo’s first image and the second image are combined by rotating the first image and the second image with respect to each other, based on Hongo’s angle between the first vehicle and the second vehicle, thereby reducing a dullness of a contour in the composition process of a plurality of images, and providing a single wide field of view.
Regarding claim 19, Hongo discloses a system comprising: 
a first camera (2L, 2R) arranged on a first vehicle (21) of an articulated vehicle (tractor and trailer);
a second camera (26) arranged on a second vehicle (22) of the articulated vehicle, wherein the first and second cameras are arranged on a respective side of the articulated vehicle (Figs. 6-7);
a memory (para. [0115]); and
a processor (4) coupled to the memory, the processor comprising: 
position determining logic that determines an angle (connecting/bending angle) between the first vehicle (21) and the second vehicle (22) as the first and second vehicles rotate laterally relative to each other (since making a right, left, or u turn creates viewing angles for respective vehicles; Fig. 6-7) around a point (23) at which the first and second vehicles are connected to each other, wherein the first and second cameras are located on a respective side of the articulated vehicle (Figs. 6-7; paras. [0015], [0027-0028], [0072-0078]);
image receiving logic for receiving a first/second image from the first camera (2L, 2R) and a second/third image from the second camera (26) arranged, the first and second images being obtained from the respective side of the articulated vehicle (Figs. 1 and 4-7; paras. [0067-0068], [0075]); and
image combining logic for combining the first image (left image) and the second image (right image) (and a third image) to generate a combined image of surroundings of the articulated vehicle on the respective side, thereof (Figs. 1 and 9-10; paras. [0021], [0065]).
Therefore, it would have been considered simply obvious to obtain the first and second images from a same side of the articulated vehicle (as opposed to a different/alternating side) so that the first and second cameras are located on the same side of the articulated vehicle, and generate the combined image of surroundings of the articulated vehicle on the same side as a matter of design preference/choice in selecting and viewing the particular side of the articulated vehicle chosen, just as long as the end result of re-positioning the corresponding cameras does not alter/change the anticipated end result. In this case, the end result remains substantially the same. 
Moreover, solely repositioning/relocating an apparatus/device without altering/changing the end result doesn’t make it patentable.
Note: as an additional/supplemental support, Roberts teaches system/methods for determining relative position information comprising a first image (inherent) from a first sensor/camera/photo sensing device/CCD (106A) and a second image (inherent) from a second sensor/camera/CCD (106C) being obtained from a same side of a vehicle, thereby determining relative position information between vehicles by using signal sensors, as further discussed below (abs.; Fig. 1B; paras. [0046], [0001]).
Hongo does not seem to particularly disclose:
the position determining logic for determining the angle between the first vehicle and the second vehicle as the first and second vehicles rotate laterally relative to each other around a point at which the first and second vehicles are connected to each other, based on a relative position between a first camera arranged on the first vehicle and a second camera arranged on the second vehicle; and
the image combining logic, by the processor, for combining the first image and the second image based on the relative position between the first camera and the second camera to generate the combined image of surroundings of the articulated vehicle on the same side thereof, wherein the first image and the second image are combined by rotating the first image and the second image with respect to each other, based on the angle between the first vehicle and the second vehicle.
However, Roberts further teaches system/methods for determining relative position information comprising determining an angle (angular relationship/deviation) between a first vehicle and a second vehicle based on a relative position between a first sensor/camera/photo sensing device (101A, 106A) arranged on the first vehicle and a second sensor/camera/photo sensing device (101C, 106C) arranged on the second vehicle, the first and second sensors/cameras being located on a same side of the vehicle, and although signal sources are depicted as being positioned at a front (side) of the vehicle, additional signal sources may be positioned at the front, roof, rear, or side of the vehicle, thereby determining relative position information between vehicles by using signal sensors/cameras (abs.; Figs 1A-1B; paras. [0032], [0044], [0046], [0016], [0034] [0047], [0023], [0001]).
Furthermore, Sumi teaches an imaging apparatus/method comprising:
combining, by a processor (composition unit), a first image and a second image based on a relative position, in order to reduce a dullness of the contour in the composition process of a plurality of images (Fig. 2, S206; paras. [0054], [0009]; claim 5).
Moreover, Hollinger teaches a camera system comprising, wherein a first image and a second image are combined (stitched) by rotating the first image and the second image with respect to each other, based on a (rotational) angle between (first and second) images, thereby providing a single panoramic view (Fig. 14; col. 30, lines 54-67; claims 11-12, 14, and 25). 
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the method as taught by Hongo to incorporate/combine Roberts’ teachings as above so that the position determining logic determines the angle between the first vehicle and the second vehicle as the first and second vehicles rotate laterally relative to each other around a point at which the first and second vehicles are connected to each other, based on the relative position between the first camera arranged on the first vehicle and the second camera arranged on the second vehicle, wherein the first and second cameras are located on the same side of the articulated vehicle, thereby determining relative position information between vehicles by using signal sensors/cameras, and further incorporate/combine Sumi and Hollinger’s teachings as above so that the image combining logic combines the first image and the second image based on the relative position between Hongo’s first camera and the second camera to generate the combined image of surroundings of the articulated vehicle on the same side thereof, wherein Hongo’s first image and the second image are combined by rotating the first image and the second image with respect to each other, based on Hongo’s angle between the first vehicle and the second vehicle, thereby reducing a dullness of a contour in the composition process of a plurality of images, and providing a single wide field of view.
Regarding claim 9, since Roberts teaches an apparatus/method comprising determining, by a processor (109), a relative position between a first vehicle (100A) and a second vehicle based on set of distance expressions and the set of time values (paras. [0032], [0044]), it would have been considered obvious to a person of ordinary skill in the relevant art employing the above teaching to recognize that the relative position between the first vehicle and the second vehicle would be determined continuously (no break/stop in between the positioning operation)(especially when the positioning operation has been activated) especially due to utilization of distance expressions and the set of time values to determine the position.
Regarding claim 10, Hollinger discloses, wherein the first image and the second image are transformed into ground plane images (1461) before rotating the first image and the second image (Fig. 14; col. 30, lines 54-67). 
Regarding claim 15, Hongo discloses combining the first image (left image) and the second image (right image) (and a third image) to generate the combined image of surroundings of the articulated vehicle (Figs. 1 and 9-10; paras. [0021], [0065]), and 
a birds-eye view image of the surroundings of the articulated vehicle (Figs. 5-7).
Therefore, it would have been considered obvious for Hongo’s combined image to be the birds-eye view image of the surroundings of the articulated vehicle, as a matter of preferred/design choice of image display by a driver.

7.	Claim 2 is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Hongo, Roberts, Sumi, and Hollinger as applied to claim 1 above, and further in view of Fukata et al (2014/0169630 A1).
Regarding claim 2, the combination of Hongo, Roberts, Sumi, and Hollinger does not seem to particularly disclose the angle is measured by an angular sensor arranged on the articulated vehicle. 
However, Fukata et al teaches an apparatus/method comprising an angle being measured by an angular sensor arranged on a vehicle, in order to assist drivers (para. [0030]).
Therefore, it would have been considered contentiously obvious to a person of ordinary skill in the relevant art employing the method as taught by Hongo and Roberts to incorporate/combine Fukata et al’s teaching as above so that the angle is measured by using/utilizing Fukata et al’s angular sensor to be arranged on Hongo’s articulated vehicle, in order to assist drivers.

8.	Claims 3-4 is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Hongo, Roberts, Sumi, and Hollinger as applied to claim 1 above, and further in view of Endo et al (2009/0174574 A1).
Regarding claim 3, Roberts teaches, wherein the relative position between the first vehicle and the second vehicle is determined and used for an angle (angular relationship) between the first vehicle and the second vehicle (paras. [0034], [0047]). 
Roberts further teaches at least one sensor arranged on the first vehicle, and at least one signal source arranged on the second vehicle (paras. [0034], [0047]).
The combination of Hongo, Roberts, Sumi, and Hollinger does not seem to particularly disclose:
the relative angle/position between the first vehicle and the second vehicle is determined based on a first motion of the first vehicle and a second motion of the second vehicle, wherein the first motion is measured by at least one first sensor arranged on the first vehicle, and the second motion is measured by at least one second sensor arranged on the second vehicle.
However, Endo et al teaches an apparatus/method comprising a relative position between a first (target) vehicle and an obstacle being determined based on a motion of the first vehicle, thereby assisting a parking operation (para. [0002]).
Furthermore, motion sensors (such as Bose et al’s motion sensor discussed below) are fundamentally well known in the art of surveillance. 
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the method as taught by Hongo and Roberts to incorporate/combine Endo et al’s teaching as above so that the angle between Hongo’s first vehicle and second vehicle is determined based on a first motion of the first vehicle and a second motion of the second vehicle, wherein the first motion can be measured by at least one first sensor (such as a conventional motion sensor) arranged on the first vehicle, and the second motion is measured by at least one second sensor (another motion sensor) arranged on the second vehicle, thereby assisting a parking operation.
Regarding claim 4, Roberts teaches, wherein each of the first motion and the second motion comprises at least one of a vehicle speed, a wheel speed, a yaw rate, or an acceleration (para. [0002]).
 
9.	Claims 5 and 7 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Hongo, Roberts, Sumi, and Hollinger as applied to claim 1 above, and further in view of Naruoka et al (2002/0134151 A1).
Regarding claims 5 and 7, Hongo discloses the first camera and the second camera as discussed above.
Furthermore, Roberts teaches determining an angle (angular relationship/deviation) between the first vehicle and the second vehicle as discussed above.
The combination of Hongo, Roberts, Sumi, Hollinger, Englander, and Camilleri et al does not seem to particularly disclose, wherein: 
the angle between the first vehicle and the second vehicle is determined by detecting at least one feature of the second vehicle that appears in at least two images from the first camera, and
the angle between the first vehicle and the second vehicle is determined by detecting at least one feature of the first vehicle that appears in at least two images from the second camera. 
However, Naruoka et al teaches an apparatus/method for measuring/detecting distances between vehicles comprising, wherein the relative position between a first vehicle and a second vehicle is determined by detecting at least one feature of a target (vehicle) that appears in at least one image from a camera, thereby measuring distances to vehicles around the own vehicle (abs.; Fig. 12, 80; Figs. 2 and 14; para. [0020]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the method as taught by Hongo to incorporate/combine Naruoka et al’s teaching as above so that the angle between the first vehicle and the second vehicle is determined by detecting at least one feature of Hongo’s second vehicle that appears in at least two images from the first camera, and/or the angle between the first vehicle and the second vehicle is determined by detecting at least one feature of Hongo’s first vehicle that appears in at least two images from the second camera, thereby measuring distances to vehicles around the first vehicle and/or the second vehicle.

10.	Claims 6 and 8 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Hongo, Roberts, Sumi, Hollinger, and Naruoka et al as applied to claims 5 and 7 above, respectively, and further in view of Nishiuchi (7,840,026 B2).
Regarding claims 6 and 8, Hongo discloses determining the angle (connecting/bending angle) between the first vehicle (21) of the articulated vehicle and the second vehicle (22) of the articulated vehicle as the first and second vehicles rotate laterally relative to each other around the point (23) at which the first and second vehicles are connected to each other as discussed above.

The combination of Hongo, Roberts, Sumi, Hollinger, Englander, Camilleri et al, and Naruoka et al does not seem to particularly disclose, wherein a first one of the images from the first camera is acquired when an angle between the first vehicle and the second vehicle is zero, and a second one of the images from the first camera is acquired when the angle between the first vehicle and the second vehicle is non-zero. 
 However, Nishiuchi teaches an apparatus/method for detecting objects comprising, wherein a first one of the images from a first camera is acquired when a pitch angle of a vehicle is zero, and a second one of the images from the first camera is acquired when the pitch angle of the vehicle is non-zero in order to detect a position of an object (Fig. 14; col. 30, lines 54-67; claims 11-12, 14, and 25). 
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the method as taught by Hongo to incorporate/combine Nishiuchi’s teaching as above so that the first one of the images from the first camera is acquired when the angle between Hongo’s first vehicle and second vehicle is zero, and the second one of the images from the first camera is acquired when the angle between the first vehicle and the second vehicle is non-zero due to the first and second vehicles rotating laterally relative to each other around the point at which the first and second vehicles are connected to each other, in order to detect a position between the first vehicle and the second vehicle.

11.	Claims 11-13 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Hongo, Roberts, Sumi, and Hollinger as applied to claim 1 above, and further in view of Camilleri et al (2006/0125919 A1).
Regarding claim 11, the combination of Hongo, Roberts, Sumi, and Hollinger does not seem to particularly disclose superimposing information from an active sensing system on the combined image, wherein components of the active sensing system are arranged on at least one of the first vehicle and the second vehicle. 
However, Camilleri et al teaches a system for vehicle comprising superimposing information from an active sensing system on a video image of a scene, wherein components (ultrasonic sensors) of the active sensing system are arranged on at least one vehicle, thereby providing a graphical overlay at the regions of the display to indicate that an object has been detected in one of rear corner regions or rearward of the vehicle (para. [0043]). 


Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the method as taught by Hongo to incorporate/combine Camilleri et al’s teaching as above so as to superimpose information from an active sensing system on Hongo’s combined image, wherein components of the active sensing system are arranged on at least one of Hongo’s first vehicle or second vehicle, thereby providing a graphical overlay at the regions of the display to indicate that an object has been detected in the combined image of surroundings of the articulated vehicle.
Regarding claim 12, Camilleri et al teaches, wherein the components comprise at least one of ultrasonic sensors (36) or radar sensors (para. [0043]). 
Regarding claim 13, Camilleri et al teaches, wherein the information is provided as an iconic display of the object, provided a flashing of the display at the image on the screen, or provided a graphical overlay at the regions of the display to indicate a type and a relevance of objects detected by the active sensing system (para. [0043]).
Furthermore, an image processing such as color coding is fundamentally well known in the art. 
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art to recognize that the information could very well be color-coded to indicate the type and the relevance of objects detected by the active sensing system for substantially the same reason/motivation as discussed above. 

12.	Claim 14 is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Hongo, Roberts, Sumi, and Hollinger as applied to claim 1 above, and further in view of Englander (2008/0122597 A1).
Regarding claim 14, Hongo discloses displaying the combined image (para. [0021]).
The combination of Hongo, Roberts, Sumi, and Hollinger does not seem to particularly disclose displaying a forward-view image, wherein the forward-view image is acquired by a forward- facing camera arranged on the first vehicle.
However, Englander teaches camera system for vehicles comprising a forward-view image being acquired by a forward-facing camera (26) arranged on a vehicle, in order to provide safer operation for passersby and driver convenience (abs.; Fig. 3; paras. [0038], [0057]).



Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the method as taught by Hongo to incorporate/combine Englander’s teaching as above so as to display the forward-view image, wherein the forward-view image is acquired by the forward-facing camera arranged on the first vehicle, in order to provide safer operation for passersby and driver convenience.

13.	Claims 16-18 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Hongo, Roberts, Sumi, and Hollinger as applied to claim 1 above, and further in view of Englander (2008/0122597 A1) and Camilleri et al (2006/0125919 A1).
Regarding claims 16-18, the combination of Hongo, Roberts, Sumi, and Hollinger does not seem to particularly disclose:
detecting, by an active sensing system arranged on at least one of the first vehicle and the second vehicle, objects in the surroundings of the articulated vehicle; and
superimposing information and representations of the detected objects on the combined image, wherein the combined image is a birds-eye view image of the surroundings of the articulated vehicle.
However, Hongo further discloses:
the image combining logic for combining the first image (left image) and the second image (right image) (and a third image) to generate a combined image of surroundings of the articulated vehicle on the respective side, thereof (Figs. 1 and 9-10; paras. [0021], [0065]), and a birds-eye view image of the surroundings of the articulated vehicle (Figs. 5-7).
Therefore, it would have been considered obvious for Hongo’s combined image to be the birds-eye view image of the surroundings of the articulated vehicle, as a matter of preferred/design choice of image display by a driver.
Furthermore, Englander teaches a system for a large vehicle comprising detecting, by an active sensing system (ATR) arranged on at least one of the front, side and rear of the large vehicle, objects in a surrounding of the large vehicle, thereby avoiding a likelihood of the large vehicle colliding (having an accident) with such as detected objects or passerby/person around the large vehicle (Fig. 7, paras. [0048-0049], [0045]).
Moreover, Camilleri et al teaches a vision system for vehicle comprising a collision avoidance system, a vison system for adjusting a display or sensor of the system in conjunction with a distance detecting system, and an active sensing system including superimposing information (iconistic/symbol display of an object) and representations (graphical overlay) of the detected objects on the combined/superimposed image, wherein the superimposed information indicates a type (iconistic/symbol) of the detected objects, so as to provide an enhanced indication that an object has been detected in one of rear corner regions, rearward of the vehicle, or blind spots, thereby potentially avoiding a likelihood of the vehicle colliding (having an accident) with the detected objects (abs.; Fig. 5; paras. [0043], [0016]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the method as taught by Hongo to incorporate Englander and Camilleri et al’s teachings as above so as to:
detect, by the active sensing system arranged on at least one of Hongo’s first vehicle and the second vehicle, objects in the surroundings of Hongo’s articulated vehicle, and
superimpose information and representations of the detected objects on Hongo’s  combined image, wherein the combined image is the birds-eye view image of the surroundings of the articulated vehicle,
wherein the superimposed information indicates the type of the detected objects, and further indicates a likelihood of the articulated vehicle colliding with the detected objects, thereby avoiding a likelihood of Hongo’s articulated vehicle colliding with the detected objects or passerby/person around the articulated vehicle by at least providing a driver of the articulated vehicle an enhanced indication that an object has been detected in one of rear corner regions, rearward of the vehicle, or blind spots.

Conclusion
14.	The prior art made of record is considered pertinent to Applicant's disclosure.
A) 	EHLGEN et al (2013/0079983 A1), Method for determining an object class of an object from which light is emitted and/or reflected to a vehicle.

15.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

16.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


17.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.












/SHAWN S AN/Primary Examiner, Art Unit 2483